Case 1:21-cv-00653-JTN-SJB ECF No. 11, PageID.101 Filed 08/02/21 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


 WILLIAM SIM SPENCER,

        Plaintiff,
                                                                     Case No. 1:21-cv-653
 v.
                                                                     HON. JANET T. NEFF
 JOSEPH GASPER,

        Defendant.
 ____________________________/


                                   ORDER OF REFERENCE

        IT IS ORDERED that under 28 U.S.C. § 636 and W.D. Mich. LCivR 72, this case

is referred to Magistrate Judge Sally J. Berens, U.S. District Court, 664 Ford Federal Building, 110

Michigan, N.W., Grand Rapids, Michigan, for handling of all matters under § 636(a) and

§ 636(b)(1)(A) and for submission of recommendations on dispositive motions under

§ 636(b)(1)(B).



Dated: August 2, 2021                                          /s/ Janet T. Neff
                                                             JANET T. NEFF
                                                             United States District Judge
